.|d~LJ-TN

"--.`lO\Lh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case-Z:l?-cv-OOl?B-JLR Document164-l Filed 10/12/18 Page lof6

THE HONORABLE JAMES L. ROBART

UNITED STATES C DISTRICT COURT
WESTERN DISTRICT OF WASH]NGTON
' A.T SEATTLE

JOHN DOE, et al., CASE NO. C17-0178JLR

Plaintiffs, [PRBPB‘SE~D] ORDER GRANTING
STIPULATEI) MOTION T 0 SET

V. BRIEFING SCHEDULE ON DISCOVERY
DISPUTES

DONALD TRUMP, et al.,
NOTE ON MOTION CALENDAR:

 

Defendams. ' ocToBER 12, 2013
' (RELATING To BoTH CAsEs)
mwlsH FAMJLY sER\/ics sf CAsE No. C17-1707JLR `
SEATTLE, et al., 7
Plaintiffs,

v.

DONALD TRUMP, ct al.,

 

Defenda,nts.

 

 

The Court upon consideration of the padies’ Stipulated Motion to Sct Briefmg Schedule
on Discovery Disput-es (thc “Motion”) and the record in this matter, hereby ORDERS that the
Motion is GRANTED. The briefing schedule on the motion to compel is set as .follows'.

Plaintiffs’ Joint Motio'n to Compel: due Monday, October 22, 2018.

Defendants’ Opposition'. 7 due Monday, November 5, 2018.

PRoPosED 0RDER GRANTING sTIPULATED Pe"l‘i“$ C°i° LLP
iwo'rIoN To] sET marsch s-CHEDULE oN 1201 Th'il‘d AVCH“@, Suit@ 4900
DiscovERY DlsPUTES Seame, WA 93101_3099
(No. ci?-ol?sJLR) s 1 _ Phsne; 206.359.8000

1416'13315.2 Fax: 206.359.9000

 

 

 

\DOO--lO\U'l-Pb-\l\-J

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

 

 

 

 

 

 

 

Case 2117-c\1-00178~JLR Document 164-1 Filed 10l12f18 Page 2 cf 6

Plaintiffs’ Joint Reply: due Friday, November 9, 2018.

SPAQQK

?HE 110 oRABLE JAMES L. ROBART
UN1TED sTATEs DIsTRJcT JUDGE

IT ls So oRDERED.
DATED this l§_> day of october, 2018.

 

[PROPOSE.D] oRDER GRANTING STEULATED I,cl_kins Co.le LLI,
MOTION T 0 SET BR]EFING SCHEDULE ON ' 1201 Thi d A _ ` S .
Dlsco\/ERY DisPUTEs - T "@““@’ mtc 4900
(NO_ Cl"/_Ol"'rSJLR) _ 2 S'Sattie, WA 98101-3099
P11011e: 206.359.8000
141613315.2 Fax: 206.359.9000

 

 

 

--.`.!Ch -l>U-‘ll\_-T

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prescnted by;

/S/ Justin B. Cox

Deepa Alagesa.n, Pro Hac Vice
Mariko Hirose, Pro Hac Vice
Linda Evarts, Pro Hac Vice
Kathryn C. Meyer, Pro Hac Vice
lnternational Refugee Assistance Project
40 Rector Street, 9th Floor

New York, NY 10006 `

Tel: (646) 459-3044
mhirose@refugeerights.org
dalagesan@refugeerights.org
levarts@refugeerights.org
meyer@rehlgeerights.org

David Burman, WSBA No. 1'0611
Lauren Watts Staniar, WSBA No. 48741
Tyler Roberts, WSBA No. 52688
Perkins Coie LLP

1201 Third Avenue, Suite 4900
Seattle, WA 98101~3-099
Telephone: 206.3 59.3000
Facsirnile: 206.359.9000
dburrnali@perkins co'ie.com
lstaniar@perkinscoie.com
troberts@perkinscoie.com

Elizabeth Sweet, Pro chc Vice
Mark Hetfie`ld, Pr-o Hac Vice
HIAS, Inc.

1300 Spring Street, Suite 500
Silver 'Spring, MD 20910

Tel: 301-844~7300
liz.sweet@hias.o'rg
mark.hetfield@hias.org

[PRoPosED] oRDER GRANTING sTIPULATED
MoTIoN 10 sET BRmFiNG SCHEDULE oN
olscovERY DISPUTES

(NQ, c17-01781LR) - 3

141618315.2

Case 2117-cv-00178-.JLR Document 164-1 Fi\ed 10!12118 Page 3_016

Justin B. Cox, Pro Hac Vz`ce
lntemational Rcfugee Assistance Project
PO Box 170208

Atlanta, GA 3031'/‘

Te1: (67 8) 404-9119
jcox@refugeerights.org

Karen C. Tum1in, Pro Hac Vz'ce
Me`lissa S. Keaney, Pro Hac Vz’ce
Esther H. Slmg, Pro Hac Vice
National Immigration Law Center
3450 Wilshire Blvd, #108.-62
Los Angeles, CA 90010

Te1: (213) 639-3900.

F.ax: (213) 639-3911
t\).mlin@nilc.org
keaney@nilc.org

sung@nilc.org

Lauren E. Aguiar, Pro Hac Vz'ce
1\/101116 1\/1. Korm'eich, Pro Hac Vz`ce
Abigail_E. Davis, Pro Hac Vice
Four Times Square

New York, NY 10036

Tel: (212). 735~3000

Fax: (212) 735-2000
lauren.aguiar@probonolaw.com
mollie.kornreich@probonolaw.corn
abigailsheehan@probonolaw.com

Counselfor Plaintijj% Jewish Family Servz`ce,
et al.

Perkins Coie LLP
1201 Th`u'd Avenue, Su`lte 4900
Seatt`le, WA 98101-3099
Phone: 206.359.8000
FsX: 206.359.9000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\DOO--JG\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25

26-

 

 

 

 

 

 

 

 

Case 2:17~cV-'00178~JLR Document 164~1 Filed 10112/18 Page 4 016

AMERICAN CIVIL LIBERTIES UNION
OF WASHINGTON FOUNDATION

By: /s/ Emi1y Chiang

/s/ Lisa Nowlin
Emily Chiang, WSBA # 50517
Lisa Nowlin, WSBA # 515-12
901 Fifth Avenue, Suite 630
Seattle, WA 981'64
Telephone‘. (206) 624~2184
Email'. echiang@aclu-Wa.org

lnowlin@aclu-Wa.org

 

Counselfor quintijj{s Doe, et al.

[PROPosED] oRDER GRANTING sTlPULATED
Mo'rloN To sET BRIEF]NG 3011121)111£ oN
mscovERY D1SPUTES

(NO. c17-01101LR) 4 4

141618315.2

KELLER ROHRBACK L.L.P.

By: /s/ `Lygr_i Linco_ln Sarko

By‘. /s/ Tana L'1n

BY= @Ali_HUMM

By: -/s/ Derek W. Loescr

By'. /s/ Alison S. Gaffne§;

LyIm Lincoln Sarko, WSBA # 16569

Tana Lin, WSBA # 35271

Amy Williams-Derry, WSBA # 28711

DerekW. Loesei', WSBA # 24274

Alison S. Gaffney, WSBA # 45565

1201 Third Avenue, Suite 3200

Seattle, WA 98101

Telephone'. (206) 623-1900

Facsimile: (206) 623-3384

Ernail: lsarko@kcllerrohrback.com
tlin@kellerrohrback.com
aWiHiams-derry@kellerrohrback.com
dloeser@kellerrohrb ack.com
agaffney@kellerrohrback.com

By: /S/ Laurie B. Ashto_n

Laurie B. Ashton (admitted pro hac vice)
3101 North Central Avenue, Suite 1400
Phoenix, AZ 85012-2600

Tclephone: (602) 248-008-8

Facsimile: (602) 243-2322

Erriail: lashton@keHerrohrback.com

By: /sf Alison Chase

Aliscn Chase '(admitted pro hac vice)
1129 State Street, Suite 8

Santa Barbara, CA 93101

Telephone: (805) 456~1496
Facsimile: (805) 456-1497

Email: achase@kelleljrowback.com

Attorneys for Plaintifj§ Doe, et aI./Cooperating
Atrorneysfor the American Civz'l Liberties
Union of Washington Foundation

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Scattle, WA 98101-3099
Phone'. 206.359.3000
Fax: 206.359.9000

 

 

 

poses

\DOO--`|Ch

10
11
12
13
14
15

16'

17
18
19
20
21
22
23
24
25
26

 

 

 

 

 

 

 

Case 2:17-cV-'00178-JLR Document 164~

JOSEPH H. HUNT
Assistant Attomey General

AUGUST E. FLENTJE
S'pecial 'C ouns e1

JENNIFER D. RICKETTS
Director, Federal Programs Bra.nch

JOHN R. TYLER
Assistant Director, Fedcral Programs Branch

/S/ losith C. Dug_cm

DANIEL BENSING

KEVIN SNELL

JOSEPH C. DUGAN

Senior Trial Counsel / Tria1 Attomeys
U.S. Dcpartment of Justice

Civil Division, Federa1 Programs Brzmch
1100 L Street, NW, Ste. 11212
Washington, DC 20005

Tel`: (202) 514-3259

Emai1'. loseph.Dugan@usdoj'.gov

Couns'elfor Defendants

[PROPOSED] osDER GRANT]_NG sTH>ULATED
1401101~1 10 sET BRLEHNG scHEDULE oN
DISCOVERY D1SPUTES

(NQ. C17-017011R) - 5

141618315.2

1 Fi!ed 10112;10 Page 5 016

Perkins Coie LLI’

1201 Third Avcnue, Suite 4900
Seattle,.WA 98101~3099
Phone: l206.359.8000
Fax: 206.359.9000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2117-cV-'00178--JLR Document 164-l F`i\ed 10112!18 Page 6 016

CERTIFICATE OF SERVICE
lhereby certify that on October 12, 2018, 1 caused to be electronically filed the foregoing
document With the Clerk of the Court using the CM!ECF system Which Will send notification of
such filing to all of the registered CM/ECF users for this case.
DATED this 12th day of October, 2018, at Se-attle, Washington.

/s/ T}gler Roberts

CERTIFICATE OF SERVICE l’erk_ins Coie LLP
(`No. Cl'?-OI'FSJLR) » 1 1201 Thii'd Aveiiue, Su`ite-4900
Seattle, WA 98101-3099
7 Phone‘. 206.359.8000
141618315.2 Fax: 206.359.9000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

